UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1165



WILLIAM LEE RICHARDSON, JR.,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; FIRST NATIONAL BANK OF
MARYLAND, a/k/a All First,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-129-S)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Richardson, Jr., appeals the district court’s

order dismissing his civil rights action as frivolous under 28

U.S.C. § 1915(e) (West Supp. 1999).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Richardson v. Maryland, No. CA-00-129-S (D. Md. Jan. 19, 2000). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2